Appeal Dismissed and Memorandum Opinion filed September 25, 2018




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00581-CR

                         CRAIG DOUGHTY, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 78393-CR

                 MEMORANDUM                      OPINION

      Appellant pleaded guilty to one count of sexual assault of a child, criminal
episode, and two counts of aggravated sexual assault of a child, criminal episode. In
accordance with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant to 25 years’ imprisonment for the first count and 25 years’ total
for the second and third counts, with the sentences to run concurrently. We dismiss
the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.



                                  PER CURIAM



Panel consists of Justices Donovan, Wise, and Jewell.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2